21-10436-tmd Doc#88 Filed 08/25/21 Entered 08/25/21 13:25:33 Main Document Pg 1 of 7




                       IN THE UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

   IN RE:                                            §
                                                     §              CASE NO. 21-10436-tmd
   MARY BRENNA RYLEE,                                §
                                                     §                  CHAPTER 11
             Debtor.                                 §                (SUBCHAPTER V)

                UNOPPOSED MOTION TO EXTEND DEADLINE TO FILE PLAN

  TO THE HONORABLE TONY M. DAVIS,
  UNITED STATES BANKRUPTCY JUDGE:

           Debtor Mary Brenna Rylee (the “Debtor”) files this Unopposed Motion to Extend Deadline

  to File Plan pursuant to 11 U.S.C. § 1189(b) to extend the deadline to file her Chapter 11 Subchapter

  V plan of reorganization from August 30, 2021 to September 13, 2021, and would show the Court as

  follows:

                                 I.         JURISDITION AND VENUE

           1.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334 and 157.

  This is a “core” proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (L), & (O). Venue is properly in

  this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

           2.     The statutory predicate for the relief requested herein is Section 1189(b) of Title 11 of

  the United States Code (the “Bankruptcy Code”) and Federal Rule of Bankruptcy Procedure 3016.

                                      II.     RELIEF REQUESTED

           3.     On May 31, 2021 (the “Petition Date”), the Debtor filed her voluntary petition for

  relief under Chapter 11 of the Bankruptcy, thereby initiating this bankruptcy case (the “Bankruptcy

  Case”). The Debtor has elected to proceed under Subchapter V of Chapter 11.

           4.     The Bankruptcy Code requires a Subchapter V debtor to file a plan “not later than 90

  days after the order for relief under this chapter, except that the court may extend the period if the



  Block DocID
21-10436-tmd Doc#88 Filed 08/25/21 Entered 08/25/21 13:25:33 Main Document Pg 2 of 7




  need for the extension is attributable to circumstances for which the debtor should not justly be held

  accountable.” 11 U.S.C. § 1189(b).

           5.     In this case, circumstances beyond the Debtor’s control have contributed to the need

  for an extension, necessitating a short extension of the deadline to file a plan.

           6.     Specifically, on July 9, 2021, the Court entered the Order Granting the Expedited

  Agreed Motion Between Debtor and the Debtor’s Non-Filing Spouse for Order Modifying the

  Automatic Stay to Establish Procedures for Division of Community Property (the “Protocol”), which

  authorized the retention of a financial advisor to value the Debtor and her non-filing spouse’s (the

  “Spouse”) (the Debtor and her Spouse are collectively, the “Parties”) businesses and prepare a report

  (the “FA Report”). See Dkt. No. 48.

           7.     The Protocol also required the Debtor and her Spouse to attend mediation to attempt

  to divide their community property. See Dkt. No. 48.

           8.     The FA Report was finalized and provided to the Parties on August 23, 2021 and filed

  under seal with the Court on August 24, 2021. See Dkt. No. 87.

           9.     The Parties will be mediating with Judge Mott on August 30, 2021, which was the

  first available date that Judge Mott and the Parties were available.

           10.    There is limited authority under Section 1189(b) due to the recent enactment of

  Subchapter V.

           11.    Chapter 12 has similar language requiring the filing of a plan within 90 days: “The

  debtor shall file a plan not later than 90 days after the order for relief under this chapter, except that

  the court may extend such period if the need for an extension is attributable to circumstances for

  which the debtor should not justly be held accountable.” 11 U.S.C. § 1221. Courts applying Section

  1189(b) have looked to the similar language in Chapter 12 for guidance. See In re Trepetin, 617


                                                      2
  Block DocID
21-10436-tmd Doc#88 Filed 08/25/21 Entered 08/25/21 13:25:33 Main Document Pg 3 of 7




  B.R. 841, 847-50 (Bankr. D. Md. 2020); In re Keffer, 2021 WL 1523167 (Bankr. S.D.W. Va. Apr.

  16, 2021) (collecting cases).

           12.   The Chapter 12 standard requires a debtor to demonstrate that the debtor’s inability to

  file a plan is due to circumstances beyond the debtor’s control and that the debtor is not simply

  “languishing” in Chapter 12 without confirming a plan. See Trepetin, 617 B.R. at 848. The similar

  Subchapter V standard should look to whether a debtor is fairly responsible for the inability to file a

  plan before the 90-day deadline, and whether the debtor has done all it can to act timely or whether it

  has been “dilatory” in the plan process. Id. at 849. Factors weighing against a debtor’s request

  would be such circumstances as the debtor manipulating the timing of its bankruptcy filing to

  prejudice creditors. Id. at 850.

           13.   Here, the Debtor has been presented with circumstances beyond her control

  necessitating an extension of the deadline to file a plan. The Debtor has been focusing her efforts on

  a Subchapter V plan that would be consensual, which included negotiation and entry of the Protocol

  and retention of Erik White as the financial advisor, which culminated in the completion of the FA

  Report on August 23, 2021. However, the parties were unable to schedule mediation early enough

  to get the plan on file by the August 30, 2021 deadline. Mediation is scheduled with Judge Mott for

  August 30, 2021, and the Debtor is optimistic that a settlement will be reached that will allow her to

  file and confirm a consensual Chapter 11 plan.

           14.   The Debtor has diligently progressed this Bankruptcy Case and is not simply

  languishing in Chapter 11 or attempting to gain an advantage over her creditors by manipulating the

  Subchapter V timeline. Rather, the Debtor, through the Protocol and upcoming mediation, is

  working toward a prospective consensual Subchapter V plan.




                                                    3
  Block DocID
21-10436-tmd Doc#88 Filed 08/25/21 Entered 08/25/21 13:25:33 Main Document Pg 4 of 7




           15.    Counsel for the Debtor has conferred with all parties who have entered an appearance

  in this Bankruptcy Case, and all parties are unopposed to the Debtor’s request for an extension to

  September 13, 2021. The Debtor respectfully submits that this additional time is warranted under

  the Code and will prove beneficial to the estate in allowing the Debtor to fully mediate outstanding

  issues for a proposed plan.

                                           III.     PRAYER

           WHEREFORE, the Debtor respectfully requests that the Court enter an order granting her a

  14-day extension of the deadline to file her plan of reorganization on or before September 13, 2021,

  and for such other and further relief as the Court may deem just and proper.

  Dated: August 25, 2021                          Respectfully submitted,

                                                  HUSCH BLACKWELL LLP

                                                  By: /s/ Jameson J. Watts
                                                      Lynn Hamilton Butler
                                                      State Bar No. 03527350
                                                      Jameson J. Watts
                                                      State Bar No. 24079552
                                                      111 Congress Avenue, Suite 1400
                                                      Austin, Texas 78701
                                                      Tel: (512) 472-5456
                                                      Fax: (512) 479-1101
                                                      lynn.Butler@huschblackwell.com
                                                      jameson.watts@huschblackwell.com

                                                  COUNSEL FOR DEBTOR
                                                  MARY BRENNA RYLEE




                                                     4
  Block DocID
21-10436-tmd Doc#88 Filed 08/25/21 Entered 08/25/21 13:25:33 Main Document Pg 5 of 7




                                CERTIFICATE OF CONFERENCE

        I certify that I conferred with all counsel of record who have entered an appearance in this
  Bankruptcy Case, and all parties are unopposed to the relief requested in this motion.

                                                         /s/ Jameson J. Watts
                                                        Jameson J. Watts


                                   CERTIFICATE OF SERVICE

          I certify that on August 25, 2021, a copy of this document was served by electronic service
  on parties registered to receive notice via the Court’s CM/ECF system or via United States first-class
  mail as listed below.

                                                         /s/ Jameson J. Watts
                                                        Jameson J. Watts
                                                        a                                                  t

  Notice will be served via ECF to:

  Mary Brenna Rylee                                     Michael G. Rylee
  c/o Jameson J. Watts                                  c/o Fareed Iqbal Kaisani
  Husch Blackwell LLP                                   Platt Cheema Richmond PLLC
  111 Congress Avenue, Suite 1400                       1201 N. Riverfront Blvd., Suite 150
  Austin, TX 78701                                      Dallas, TX 75207
  Jameson.watts@huschblackwell.com                      fkaisani@pcrfirm.com

  American Momentum Bank                                Southstar Bank, S.S.B.
  c/o Bruce Ruzinsky                                    c/o Richard T. Chapman
  Jackson Walker LLP                                    Anderson, Smith, Null & Stofer, L.L.P.
  1401 McKinney Street, Suite 1900                      100 West Goodwin, Suite 700
  Houston, TX 77010                                     Victoria, TX 77902
  Email: bruzinsky@jw.com                               rchapman@andersonsmith.com

  American Momentum Bank                                Subchapter V Trustee
  c/o Jennifer F. Wertz                                 c/o Michael Colvard
  100 Congress Avenue, Suite 1100                       Weston Center
  Austin, TX 78701                                      112 East Pecan Street, Suite 1616
  Email: jwertz@jw.com                                  San Antonio, TX 78205
                                                        mcolvard @mdtlaw.com
  Ector CAD
  c/o Don Stecker
  Linebarger Goggan Blair & Sampson, LLP
  112 E. Pecan Street, Suite 2200
  San Antonio, TX 78205
  sanantonio.bankruptcy@publicans.com


  Block DocID
21-10436-tmd Doc#88 Filed 08/25/21 Entered 08/25/21 13:25:33 Main Document Pg 6 of 7




  Travis County                                   Friday Milner Lambert Turner, PLLC
  c/o Jason A. Starks                             3401 Glenview Avenue
  Travis County Attorney                          Austin, TX 78703
  P.O. Box 1748
  Austin, TX 78767                                GTG Solutions, Inc.
  Email: jason.starks@traviscountytx.gov          c/o Bob. J. Shelton P.C.
                                                  5103 Chad Drive
  United States Department of Justice             Arlington, TX 76017
  Office of the United States Trustee
  c/o J. Casey Roy, Trial Attorney                GTG Solutions, Inc.
  903 San Jacinto Blvd., Suite 230                c/o Anna Hand-Registered Agent
  Austin, TX 78701                                500 West Sherman
  Casey.Roy@usdoj.gov                             Chico, TX 76431

  United States Trustee – AU12                    Haygood Law Firm
  903 San Jacinto Blvd., Suite 230                c/o Lane Haygood
  Austin, TX 78701                                522 North Grant Avenue
  ustpregion07.au.ecf@usdoj.gov                   Odessa, TX 79761

  GTG Solutions, Inc.                             Internal Revenue Service
  c/o Frank B. Lyon                               Special Procedures
  3508 Far West Blvd., Suite 170                  Stop 5022 AUS
  Austin, TX 78731                                300 East 8th Street
  Frank@franklyon.com                             Austin, TX 78701

  Notice will be mailed via United States         Internal Revenue Service
  first-class mail to:                            Centralized Insolvency Operations
                                                  P. O. Box 7346
  Briggs & Veselka Co                             Philadelphia, PA 19101-7346
  c/o Edward Fowler
  901 S. Mopac Expressway                         James Firm PLLC
  Bldg. II, Suite 450                             c/o Amanda James
  Austin, TX 78746                                1316 5th Avenue
                                                  Fort Worth, TX 76104
  Capital One Bank USA NA
  PO Box 31293                                    John Manicom
  Salt Lake City, UT 84131-1293                   PO Box 341420
                                                  Austin, TX 78734
  Community National Bank
  1502 Avenue M                                   Kelly L. Burris
  Hondo, TX 78861                                 Cordell & Cordell PC
                                                  301 Congress Avenue, Suite 1800
  Community National Bank                         Austin, TX 78701
  2659 John Ben Shepperd Pkwy.
  Odessa, TX 79762



                                            -6-
21-10436-tmd Doc#88 Filed 08/25/21 Entered 08/25/21 13:25:33 Main Document Pg 7 of 7




  Michael G. Rylee
  101 Colorado, Apt. 3007
  Austin, TX 78701-4292

  Texas Comptroller of Public Accounts
  Revenue Acctg Div - Bankruptcy Section
  P.O. Box 13528
  Austin, TX 78711-3528

  Texas Workforce Commission
  Tax-Collections
  101 E. 15th Street
  Austin, TX 78778-0001

  Travis County Tax Assessor-Collector
  P.O. Box 149326
  Austin, TX 78714




                                           -7-
